COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  IN THE INTEREST OF J. O., A CHILD,             §               No. 08-20-00225-CV

                       Appellant.                §                 Appeal from the

                                                 §               388th District Court

                                                 §          of El Paso County, Texas

                                                 §           (TC# 2015DCM2215)

                                            §
                                          ORDER

       The Court, on its own motion, VACATES the September 30, 2021 submission setting

without oral argument for the above styled and numbered cause.

       IT IS SO ORDERED this 9th day of September, 2021.

                                                     PER CURIAM
Before Rodriguez, C.J., Palafox and Alley, JJ.